Title: III. Jefferson’s Memorandum, 19 November 1801
From: Jefferson, Thomas
To: 


As trustee for the Seneca Indians it appears to me just that the charge of mr Meredith be allowed & be deducted from the dividends. at the same time, considering their want of familiarity with these subjects, and the natural jealousy of ignorance, it seems desireable that the US. should in future have their business transacted for them clear of expence, so that they may recieve their dividends without defalcation.
Th: JeffersonNov. 19. 1801.
